UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6812



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LEON EARL OUTERBRIDGE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (4:04-cr-00041-H-ALL)


Submitted:   October 22, 2007             Decided:   October 30, 2007


Before MICHAEL and SHEDD, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leon Earl Outerbridge, Appellant Pro Se. Steve R. Matheny, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Leon   Earl   Outerbridge       seeks   to   appeal    the   district

court’s orders denying relief on his 28 U.S.C. § 2255 (2000) motion

and denying his Fed. R. Civ. P. 59(e) motion.                The orders are not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”             28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district    court     is    debatable      or   wrong    and    that   any

dispositive procedural ruling by the district court is likewise

debatable.      Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).            We have independently reviewed the

record and conclude that Outerbridge has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal   contentions      are    adequately     presented      in   the

materials     before    the    court    and    argument     would    not    aid   the

decisional process.

                                                                           DISMISSED




                                       - 2 -